Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination. 
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)1 as being anticipated by George United States Patent 8,793,531 hereinafter G.
In regard to claims 1,9,13
G discloses method of operating a memory controller to detect activity in a memory device associated with the memory controller, the method comprising:
detecting a start traffic event that defines a start of receiving a set of commands from a host; registering the start traffic event in an activity log; detecting, after the start traffic 
In regard to claim 2
G discloses the method of claim 1, wherein the registering of the start traffic event includes registering a time stamp specifying a time at which the start traffic event is registered, a start traffic identification, operation code specifying an operation performed by the set of commands, a logical block address (LBA) identifying a location in the memory device where the operation is performed, and a length of the set of commands. (Column 14; Lines 33-41) & (Column 16; Lines 42-50)
In regard to claims 3
G discloses the method of claim 2, wherein the registering of the stop traffic event includes registering a time stamp specifying a time at which the stop traffic event is registered, a stop traffic identification, the operation code specifying the operation performed by the set of commands, the logical block address (LBA) identifying the location in the memory device where the operation is performed, and the length of the set of commands. (Column 8; Lines 6-23)
In regard to claim 4
G discloses the method of claim 1, wherein the set of commands are all of specific type. (Column 3; Line 1)
In regard to claim 5
G discloses the method of claim 4, wherein the specific type is read or write. (Column 25; Lines 6-12)

G discloses the method of claim 1, wherein the detecting of the start traffic event is based on elapse of the specific period of time since receiving from the host a last command of an immediately previous set of commands. (Column 12; Lines 15-29)
In regard to claim 7
G discloses the method of claim 1, further comprising:
storing the start traffic event in the memory device after registering the start traffic event. (Column 12; Lines 1-3)
In regard to claim 8
G discloses the method of claim 1, further comprising:
storing the stop traffic event in the memory device after registering the stop traffic event. (Column 12; Lines 1-3)
In regard to claim 10
G discloses the memory system of claim 9, wherein the memory controller comprises a timer to count down the specific period of time. (Column 18; Lines 43-47)
In regard to claim 11
G discloses the memory system of claim 10, wherein the controller comprises different timers for different types of commands. (Column 14; Lines 33-41)
In regard to claim 12
G discloses the memory system of claim 9, wherein each of the start traffic event and the stop traffic event includes a corresponding time stamp and traffic identification. (Column 12; Lines 1-3)
 In regard to claim 14

In regard to claim 15
G discloses the method of claim 13, further comprising: flushing each of the registered stop traffic events to the memory device. (“Flushing Using Threads”)
                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
United States Patent 8,554,741 is relevant to the present application.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner